Citation Nr: 0713209	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  04-00 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for upper respiratory 
disorders, including rhinitis and sinusitis with bloody 
discharge, to include as due to an undiagnosed illness.   
 
2.  Whether new and material evidence has been received to 
reopen the claim of service connection for pulmonary 
disability, including asthma, to include as due to an 
undiagnosed illness. 
 
3.  Whether new and material evidence has been received to 
reopen the claim of service connection for headaches, to 
include as due to an undiagnosed illness. 
 
4.  Whether new and material evidence has been received to 
reopen the claim of service connection for residuals of a low 
back injury.   

5.  Entitlement to service connection for a vision disorder. 
 
6.  Entitlement to service connection for lymphangitis. 
 
7.  Entitlement to service connection for residuals of dental 
trauma due to a motor vehicle accident. 
 
8.  Entitlement to service connection for generalized joint 
pain, to include as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had verified active duty service from September 
16, 1981 to December 16, 1981, from April 3, 1994 to August 
20, 1994 and from July 1991 to August 1992.  He served in the 
Persian Gulf War Theater of operations.  The veteran also had 
numerous periods of active duty training (ACDUTRA), and 
inactive duty training (INACDUTRA) between 1981 and 2002.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals from rating decisions of the 
VA St. Petersburg, Florida Regional Office (RO) that declined 
to reopen the claims of service connection for upper 
respiratory disorders, to include rhinitis and sinusitis, 
pulmonary disability, including asthma, and headaches, all to 
include as due to an undiagnosed illness, as well as service 
connection for residuals of a low back injury.  The RO also 
denied service connection for vision problems, lymphangitis, 
residuals of dental trauma, and generalized joint pain, to 
include as due to an undiagnosed illness. 

The appellant was afforded a personal hearing in June 2006 
before the undersigned Veterans Law Judge sitting at St. 
Petersburg, Florida.  The transcript is of record.  

Following review of the record, the issues of service 
connection for upper respiratory disorders, to include 
rhinitis and sinusitis, pulmonary disability, including 
asthma, headaches, residuals of a low back injury, vision 
problems, lymphangitis, and generalized joint pain, to 
include as due to an undiagnosed illness will be addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The evidence does not reflect that the veteran sustained 
injury to the front teeth during military training or active 
service.

2.  The veteran does not currently have a dental disorder 
recognized as a disability for VA compensation purposes.


CONCLUSION OF LAW

The veteran does not have residuals of dental trauma for VA 
compensation purposes.  38 U.S.C.A. §§ 17.161, 101 (24) 106, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.381(a), 4.150 (Diagnostic Code 9913) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim of 
entitlement to service connection for residuals of dental 
trauma has been accomplished.  As evidenced by the statement 
of the case and the supplemental statements of the case, the 
appellant has been notified of the laws and regulations 
governing entitlement to the benefit sought, and informed of 
the ways in which the current evidence has failed to 
substantiate the claim.  

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA, has been met.  38 U.S.C.A. § 5103(a); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In multiple letters in the record, specifically in 
July 2003, the RO informed the appellant of what the evidence 
had to show to substantiate the claim, what medical and other 
evidence the RO needed from him, what information or evidence 
he could provide in support of the claim, and what evidence 
VA would try to obtain on his behalf.  Such notification has 
fully apprised the appellant of the evidence needed to 
substantiate the claim.  He has also been advised to submit 
relevant evidence or information in his possession.  38 
C.F.R. § 3.159(b).  

Additionally, although adequate notice required by the VCAA 
was not provided until after the RO initially adjudicated the 
veteran's claim, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that any late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the claim 
must be re-adjudicated ab initio to satisfy the requirements 
of the VCAA.  See also Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of entitlement to service connection 
for residuals of dental trauma.  Extensive service and 
training medical and administrative data are of record, and 
VA outpatient clinical records have been received and 
associated with the claims folder.  The veteran provided 
testimony on personal hearing at the RO in January 2007.  
Moreover, with respect to this specific claim, the record 
does not show that the appellant was on military duty status 
on the date of the injury claimed.  There is no indication 
from the appellant that there is outstanding evidence that 
has not been considered.  The Board thus finds that further 
assistance from VA would not aid the appellant in 
substantiating the claim.  Therefore, VA does not have a duty 
to assist that is unmet with respect to the issue currently 
being adjudicated on appeal.  See 38 U.S.C.A. § 5103A (a) 
(2); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Therefore, the claim of entitlement to service 
connection for residuals of dental trauma is ready to be 
considered on the merits. 

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2006).  Service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated while performing active duty 
training ACDUTRA or injury incurred while performing inactive 
duty training (INACDUTRA). 38 U.S.C.A. §§ 101 (24) 106, 1110, 
1131 (West 2002 & Supp. 2006).  To establish service 
connection, there must be evidence of a relationship between 
a current disability and active military service. See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992), citing Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Generally, treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses and periodontal disease 
will be considered service connected solely for the purpose 
of dental treatment under the provisions of 38 C.F.R. Chapter 
17; 38 C.F.R. § 3.381 (2006).  In other words, service 
connection for VA compensation purposes is not permitted for 
the above conditions.  As applicable, a determination will be 
made as to whether a dental condition is due to combat wounds 
or other service trauma. 38 C.F.R. § 3.381(e) (2006).  The 
significance of finding that a dental condition is due to 
service trauma is that a veteran will be eligible for VA 
outpatient dental treatment, without being subject to the 
usual restrictions of a timely application and one-time 
treatment. 38 C.F.R. § 17.161(c) (2006).  

Factual background and legal analysis

The veteran contends and presented testimony to the effect in 
June 2006 that he was involved in an automobile accident in 
February 1984 while on military duty status that resulted in 
injuries that included the loss of six front teeth.  He 
maintains that for this reason, service connection for 
residuals of dental trauma should be granted.

Review of the record discloses no record of treatment for an 
automobile accident in February 1984.  Clinical records show, 
however, that the appellant has provided a consistent history 
of motor vehicle injury in 1984 throughout the years.  

Training records reflect that upon an initial dental 
evaluation in April 1987, teeth six through 10 were reported 
as missing and had undergone restoration.  The record 
reflects that the veteran obtained ongoing routine and 
specialized dental treatment throughout service and training 
during the ensuing years for symptoms that included bleeding 
gums, gingivitis, periodontitis and periodontal disease, 
including membrane surgery. 

The veteran filed a claim for service connection for 
residuals of dental trauma in March 2002.

Of record is a copy of the veteran's Army National Guard 
Retirement Credits Record from June 1981 through August 1993.  
It shows that the appellant had no active duty, ACDUTRA, or 
INACDUTRA during the entire year of 1984.  

The Board points out that the evidence does not show that the 
veteran injured his front teeth while on duty status.  
Service records clearly indicate that those teeth had been 
extracted and restored during a period when he was not on any 
type of military duty.  Thus, while service connection may be 
established for treatment purposes for the conditions listed 
above under 38 C.F.R. § 17.161, to include gum disease and 
missing teeth, the applicable regulation clearly prohibits 
service connection for purposes of compensation where the 
disability involves replaceable missing teeth or periodontal 
disease. 38 C.F.R. See § 3.381.  Accordingly, the Board finds 
that veteran is not entitled to service connection for 
residuals of dental trauma for compensation purposes. See 38 
C.F.R. §§ 3.381, 4.150 (Diagnostic Code 9913) (2006).

The preponderance of the evidence is against the claim for 
service connection for residuals of dental trauma and service 
connection for compensation purposes is denied.  


ORDER

Service connection for residuals of dental trauma is denied.




REMAND

The record contains voluminous clinical data pertaining to 
treatment for disabilities the veteran claims are related to 
service.  He has been treated at various times throughout the 
years for upper respiratory disorders, to include rhinitis 
and sinusitis, other pulmonary disability, headaches, 
residuals of a low back injury, vision complaints, 
lymphangitis, and generalized joint pain.  The record 
reflects that when the veteran was afforded a VA general 
medical examination in November 1996, and VA general medical 
and joints examinations in 2005, it appears that the 
examiners were not provided any specific instructions as what 
was being sought for adjudication purposes, and no pertinent 
opinions were rendered.  On the latter examination, it was 
noted that the claims folder was not available for review.  
Thus, it is shown, that the appellant has never had adequate 
and comprehensive examinations to address the claimed 
disorders, nor have any medical opinions been obtained as to 
whether or not they are related to service, to include on the 
basis of an undiagnosed illness.  The Board thus finds that 
additional VA examinations are warranted to address the 
deficiencies in the record and to ascertain whether or not 
the veteran currently has the disabilities for which service 
connection is being claimed.  

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one. See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The also Board notes that the veteran receives VA outpatient 
treatment.  The most recent records date through July 2006.  
Therefore, any subsequent VA records should be requested and 
associated with the claims folder.  On remand, the veteran 
will also be asked to provide the names of any other 
providers who have treated him for the claimed disorders on 
appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and insure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2006), and any other 
legal precedent are fully complied with 
and satisfied.  This includes advising 
the appellant to submit any relevant 
evidence in support of the claims that 
is in his possession.

2.  All VA clinical records dating from 
August 2006 to the present should be 
retrieved and associated with the 
claims folder.  

3.  The veteran should be contacted and 
asked to provide authorization to 
secure records of any provider, both VA 
and non VA who has treated him for any 
of the disabilities claimed on appeal.  
This information should be requested 
and associated with the claims folder 
if not already of record.  

4.  After a reasonable period of time 
for receipt of additional information 
requested above, the veteran should be 
scheduled for separate special VA 
orthopedic and neurological 
examinations to determine whether or 
not he has back disability, generalized 
joint pain and headaches that are 
reasonably related to service.  The 
claims folder and a copy of this remand 
should be provided to the examiners in 
connection with the examinations.  The 
examiners must indicate whether or not 
the claims folder was reviewed.  All 
indicated tests and studies deemed 
necessary should be conducted.  The 
examination reports should reflect 
consideration of the veteran's 
documented medical history, current 
complaints, and other assertions, etc.  
The reports of the examination should 
be comprehensive and include a detailed 
account of all manifestations of the 
claimed back, multiple joint and 
headache disabilities.  Following 
review of the record and physical 
examination, the examiners should 
provide opinions as to whether it is as 
least as likely as not that the 
veteran's back disorder, multiple joint 
pain and headaches are related to 
service, are more likely of post 
service onset, or are due to an 
undiagnosed illness.  

5.  The appellant should be scheduled 
for examination by a pulmonary 
specialist to determine whether he 
currently has any pulmonary and/or 
upper respiratory disability, to 
include sinusitis, asthma, rhinitis, 
etc., of service onset.  All indicated 
tests and studies should be performed, 
and all clinical findings should be 
reported in detail and correlated to 
specific diagnoses.  The claims file 
and a copy of this remand should be 
made available to the physician 
designated to examine the appellant.  A 
comprehensive clinical history should 
be obtained.  Based on a thorough 
review of the evidence of record, the 
examiner should provide an opinion, 
with complete rationale, as to whether 
it is at least as likely as not that 
any current upper respiratory/pulmonary 
disorder is of service or post service 
onset, or is the result of an 
undiagnosed illness.  The opinion 
should be set forth in detail.

6.  The veteran should be afforded a VA 
ophthalmology examination to determine 
the current nature, extent, and likely 
etiology any vision loss and/or other 
visual disabilities.  The claims file 
should be made available to the 
examiner for review prior to the 
examination.  The examiner should 
provide an opinion as to whether it is 
at least as likely as not that the 
veteran has an eye disability that is 
result of any incident of service.

7.  The veteran should be scheduled for 
a VA examination to determine whether 
or not he currently has lymphangitis.  
The claims file and a copy of this 
remand should be made available to the 
physician designated to examine the 
appellant.  A comprehensive clinical 
history should be obtained.  If 
lymphangitis is found, the examiner 
should provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as of service onset.  

Each examiner should provide thorough 
rationale for the opinions expressed in 
the clinical reports.

8.  The veteran must be given adequate 
notice of the examinations, to include 
advising him of the consequences of 
failure to report under 38 C.F.R. 
§ 3.655 (2006).  If he fails to appear 
for the examinations, this fact should 
be noted in the file and a copy of the 
examination notification should be 
associated with the claims folder.

9.  The RO should ensure that the 
medical reports requested above comply 
with this remand, especially with 
respect to the instructions to provide 
medical opinions.  If the reports are 
insufficient, or if any requested 
actions are not undertaken or 
deficient, they should be returned to 
the examiners for corrective action. 
See Stegall v. West, 11 Vet. App. 268 
(1998).

10.  After taking any further 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If the benefits are not 
granted, the appellant and his 
representative should be provided with 
a supplemental statement of the case 
and afforded an opportunity to respond 
before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


